Marshall, Chief Justice
delivered the opinion of the Court as follows :
A vessel, with a cargo belonging in part to' the Ap-, pellants, was captured On the'high seas, on the 30th of August, 180.9, by á French privateer, and carried to St. Afartins, where the vessel arid cargo were sold, bw order , of the governor, at public auction, and part or the cargo purchased and sent to the Appellees in Philáde phia. After the sale, the.vessel and cargo were condemned by the Court of' prize, sitting at Guadaloupe; professedly for a violation of the Milan decree in trading to a dependence of England. On the arrival of this goods, they were claimed by the original owner, who filed a. libel for them. In the District Court, they were adjudged to 1dm; The Circuit Court reversed that sentence, and from the' judgment of the Circuit. Court there is an appeal to this Court.’
It appears to be. settled in this country,- that the Sentence of a competent Court, proceeding in rem, is conclusive with respect to the thing itself, and operates as an absolute change of the property. By such sentence; the right of the former owner is lost, and a complete title given to the person who claims under, the decree: No Court of co-ordinate' jurisdiction can examine the Sentence. The question, therefore, respecting its conformity to general or municipal law, cam never arise, for no co-ordinate tribunal is capable of making the inquiry. The decision, ..in the. case of Hudson Smith, v-Guestier, reported in 6t’> Cranch, is considered as fully establislungthis principle.
It is contended that the sentence, in tnis case, has not- . changed the property, because
*4331st; The sale was made under the direction 0/the governor of St. Martins, before the sentence of condemnation was pronounced.
2d. The sentence proves its own illegality, because it purports to be made under a decree which the govern'ment of the United States has declared to be subversive of neutral rights and national law.
1st.* In support of the first objection, it has been urged, that the jurisdiction of the Court depends on the possession of' the thing; that a sentence is a formal decision, by. which a forcible possession is converted into a civil right; and that the possession being gone, there remains nothing on which the sentence can operate.
However just this reasoning may be when applied to a. case, in which the possession of the captor has been divested by an adversary force; as in the cases of recapture, rescue, or escape ,• its correctness is not admitted when' applied to this case. The possession is not an adversary possession, but the possession of a person claiming under the captor. The sale was made on the application of the captor, and the possession of the vendee is a continuance of his possession.
The capturé is made by and for the government j and the condemnation, relates back to the capture, and affirms its legality.
2d. That the sentence is avowedly made under a decree subversive of the law of nations, will not help the Appellant’s case, in a Court which cannot revise, correct, or even examine that sentence. If an erroneous judgment binds the property on which it acts, it will not bind that property the less because its error is apparent. Of that'error, advantage can be taken only in a Court which is capable of correcting it.
It is true that in this case there is the less difficulty in saying, that the edict under which this sentence was pronounced, is a direct and flagrant violation of national law, because the declai’ation has already been made by the legislature of the Union. But what consequénces attend this declaration ? the *434legislature which was competent to make it, was also competent to limit its operation, or to give it effect by the employment of such means as:.its own wisdom should suggest. "Had one of these been, that all sentences pronoiineed under it should .be considered as void, and incapable of changing the property they professed to condemn, this Court could not have hesitated to recognize tilt title of the original owner iri this case. But the legislature has not chosen to declare sentences of condemnation, pronounced under this unjustifiable decree, absolutely void. It has not interfere,d'with them. They retain therefore the. obligation common to all sentences whether erroneous or otherwise, and bind the property Which is their object; whatever opinion other co-ordinate tribunals may entertain of their own propriety, or of the laws ‘under which they were rendered,
'the sentence is affirmed with costs,